Citation Nr: 0100150	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for throat cancer as a 
result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran reported active service from May 1954 to March 
1975.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for cancer of the 
throat as a result of exposure to herbicides. 


REMAND

The veteran claims that he currently suffers from throat 
cancer as a result of having been exposed to herbicides while 
on temporary active duty in Vietnam.  However, a review of 
the record discloses that additional development is needed 
prior to adjudication by the Board.  A recent amendment to 
38 U.S.C.A. § 5107 (West 1991) provides that the Secretary 
shall assist a claimant in developing all facts pertinent to 
a claim for benefits, and shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (2000).  Service connection for 
residuals of exposure to herbicides can be established by 
showing that a current disorder is causally linked to such 
exposure.  See 38 U.S.C.A. §§ 1113(b), 1116 (West 1991 & 
Supp. 2000); see also Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994). 

In addition, VA regulations provide that a veteran who had 
active military, naval, or air service in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (2000) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 3.307(a)(6)(iii) (2000).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e) (2000), which include respiratory cancers (cancer of 
the lungs, bronchus, larynx, or trachea).  See 38 C.F.R. § 
3.307(a)(6)(ii) (2000).  Absent objective evidence of some 
disease or disability for which service connection might be 
granted on a presumptive basis, a veteran is not entitled to 
the in-service presumption of exposure to an herbicide agent.  
See McCartt v. West, 12 Vet. App. 164 (1999).

For these regulations to apply, however, the veteran must be 
shown to have actually served in the Republic of Vietnam 
during the Vietnam Era.  The veteran alleges that he served 
in Vietnam while on temporary duty (TDY) in December 1972.  
In support of his claim, [redacted] submitted an August 
1999 sworn statement alleging that the veteran was sent to 
Vietnam while they were both stationed in Thailand.  Mr. 
[redacted] explained that the veteran was on an aircraft which 
made an emergency landing at Bien Hoa, where he remained 
until all repairs were completed.  Other than these 
statements, however, the veteran's claims file, including his 
service medical records and other military records, is 
entirely negative for any evidence confirming service in the 
Republic of Vietnam.  A performance report for the period 
from March 1972 to March 1973 documents that the veteran was 
stationed in Thailand, but makes no reference to temporary 
duty in Vietnam.  Under these circumstances, the Board finds 
that additional development is needed to determine whether 
the veteran actually served in Vietnam during the Vietnam 
era.  

Any service in Vietnam is particularly relevant to this claim 
because the evidence indicates that the veteran may possibly 
have one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309.  A June 1998 pathology report from the Columbia 
Grand Strand Laboratory revealed moderate to well 
differentiated squamous cell carcinoma of the soft palate.  
That report, however, did not document whether any cancer was 
located in the veteran's bronchus, larynx, or trachea, each 
of which are listed as presumptive diseases in 38 C.F.R. 
§ 3.309.  The Board further notes that additional medical 
records pertaining to the veteran's cancer probably exist 
which have not been associated with the claims file.  

Under these circumstances, and in light of the recent 
amendment concerning the duty to assist, further development 
is needed.  In particular, a VA oncologist is requested to 
review the claims file and determine whether the veteran's 
cancer is listed among those for which presumptive service 
connection is warranted under 38 C.F.R. § 3.309.  The RO 
should also obtain any outstanding medical records which 
pertain to the veteran's cancer.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
inquire as to whether the veteran 
served in the Republic of Vietnam 
during the Vietnam Era.  The NPRC 
should specifically comment on whether 
the veteran was sent to Vietnam in 
December 1972 while serving on 
temporary duty (TDY).  

2.  The RO should undertake all 
necessary action to obtain and 
associate with the claims file all 
outstanding records of pertinent 
medical treatment of the veteran's 
cancer.  If any requested records are 
not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  The RO 
should ensure that the notification and 
documentation requirements mandated by 
the Veterans Claims Assistance Act of 
2000 are met.

3.  The veteran's claims folder, 
including a copy of this REMAND, should 
be referred to a VA oncologist for 
review.  The oncologist should provide 
an opinion as to the location of the 
veteran's cancer; in particular, 
whether it originated in the bronchus, 
larynx, or trachea.  If information 
from the NPRC reveals that the veteran 
served on active duty in Vietnam, the 
oncologist should provide an opinion as 
to whether it is at least as likely as 
not (50 percent likelihood or greater) 
that the veteran's cancer is related to 
herbicide exposure in Vietnam.  If 
service in Vietnam is not verified, the 
oncologist should then provide an 
opinion as to whether it is at least as 
likely as not that the veteran's cancer 
is related to service, while assuming 
that the veteran was not exposed to 
herbicides.  The complete rationale for 
each opinion expressed should 
explicitly be set forth in a report.  
The veteran need not be examined 
unless, in the judgment of the 
physician, an examination is deemed 
necessary in order to provide the 
requested opinion.  In such a case, 
appropriate arrangements for an 
examination should be made.

4.  The RO should review the 
examination report to determine if it 
is in compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.  The 
RO also is requested to review the 
entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

5.  The RO should then readjudicate the 
veteran's claim of entitlement to 
service connection for throat cancer as 
a result of exposure to herbicides.  If 
the benefit sought is not granted, the 
veteran and his representative should 
be furnished with a supplemental 
statement of the case and be afforded 
the applicable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 
the right to submit additional evidence and argument on each 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



